 Case 1:18-cv-01042-SOH Document 6              Filed 03/11/19 Page 1 of 3 PageID #: 22




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION

HERBERT WAYNE SMITH & §     CIVIL ACTION NO. 1:18-CV-01042-SOH
KIMBERLY SMITH                §
                              §
           PLAINTIFF          §
                              §
VERSUS                        §
                              §
                              §
                              §
TRW AUTOMOTIVE U.S. LLC       §
TRW VEHICLE SAFETY SYSTEMS §
INC.                          §
CHRYSLER MOTORS LLC F/K/A     §
CHRYSLER LLC F/K/A CHRYSLER   §
CORPORATION AND FCA US LLC    §
F/K/A CHRYSLER GROUP, LLC     §
           DEFENDANTS         §

             MOTION TO DISMISS COMPLAINT WITHOUT PREJUDICE


       NOW INTO COURT, through undersigned counsel comes, HERBERT WAYNE SMITH

and KIMBERLY SMITH, who move to dismiss their complaint without prejudice. Plaintiffs will

file a new Complaint and serve the Defendants accordingly.

       WHEREFORE, HERBERT WAYNE SMITH and KIMBERLY SMITH move this Court

to dismiss their complaint without prejudice.
Case 1:18-cv-01042-SOH Document 6   Filed 03/11/19 Page 2 of 3 PageID #: 23



                          PLEASANT, WILLIAMS & BANKS-MILEY
                          LAW GROUP, LLC
                          901 NORTH THIRD STREET
                          MONROE, LOUISIANA 71201
                          PHONE: 318-605-4607
                          FACSIMILE: 318-605-4617


                    BY:   /s/_________________________________________
                          KRISTEN B. PLEASANT, #30672
 Case 1:18-cv-01042-SOH Document 6           Filed 03/11/19 Page 3 of 3 PageID #: 24




                        UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF ARKANSAS
                            EL DORADO DIVISION

HERBERT WAYNE SMITH & §     CIVIL ACTION NO. 1:18-CV-01042-SOH
KIMBERLY SMITH                §
                              §
           PLAINTIFF          §
                              §
VERSUS                        §
                              §
                              §
                              §
TRW AUTOMOTIVE U.S. LLC       §
TRW VEHICLE SAFETY SYSTEMS §
INC.                          §
CHRYSLER MOTORS LLC F/K/A     §
CHRYSLER LLC F/K/A CHRYSLER   §
CORPORATION AND FCA US LLC    §
F/K/A CHRYSLER GROUP, LLC     §
           DEFENDANTS         §

                                        ORDER
      IT IS ORDERED that the Complaint be dismissed without prejudice.

      Signed on the ______ day of ________________________, ___________ in

_________________, Arkansas.

                         ________________________________
                          HONORABLE SUSAN O. HICKEY
